WEBER, J.
While working for the Hansen Live Stock & Feeding Company, at Ogden, November 30, 1918, applicant fell from a pile of baled hay and was injured. Maximum weekly compensation was paid him for a period of 43 weeks. On October 11, 1919, an application was filed with the Industrial Commission for an adjustment of the claim. A hearing was had, and on October 29, 1919, the commission denied the application for additional compensation. The commission found from the evidence:
“That, about 2% years prior to the accident, the applicant suffered a hernia for which he underwent an operation, and at the time of the accident he was wearing a truss, and, while the commission is of the opinion from the evidence that the applicant is now suffering partial disability, the commission is inclined to attribute this to the inactivity of the applicant and the condition of his mind, rather than to the accident itself.”
A petition for a rehearing was thereafter filed by the applicant and granted. Further hearing was had on December 12, 1919. In May, 1920, the applicant was examined, with his consent and at the request of the commission, by three physicians who rendered separate reports under oath. On May 27, 1920, additional compensation was again denied, the commission finding from the evidence:
“That the disability from which the applicant is suffering at this time resulted from an operation, for a left inguinal hernia, which appears to have been of long standing and not chargeable to the accident on November 30, 1918.”
Applicant seeks, by writ of certiorari, to have the findings of the commission vacated for the following reasons:
“(1) The commission acted without and in excess of its powers in holding that his disability is due to the inactivity and condition of your petitioner’s mind, instead of the pain and suffering *261resulting from said injuries, and said finding is not sustained by tbe evidence but is contrary thereto.
“(2) That said commission acted without and in excess of its powers in holding that his disability was due to an old hernia of long standing, instead of the result of said injuries on the said 30th day of November, 1918.
“(3) That said Industrial Commission acted without and in exbess of its powers in holding that said petitioner is not entitled to any compensation beyond said 43 weeks after said November 30, 1918, for the reason that said conclusion is not sustained by, but is contrary to, the finding and the evidence that said petitioner still suffers from partial disability.
“(4) That said finding and decision is contrary to law and the spirit of the act creating said commission and providing compensation for injured employés.”
Counsel for applicant contends that whether an injury-results from an accident is jurisdictional, and that therefore the findings of the commission on that issue are reviewable. It is conceded that the relationship of employer and employé existed between the applicant and the Hansen Live Stock Company- that both were subject to the provisions of the Industrial Commission Act. It is also conceded that applicant was injured in the course of his employment. The only issue before the Industrial Commission was as to the extent of applicant’s injury. We do not regard that as jurisdictional. If anything is within the jurisdiction of 1, 2 the commission, it is the question as to the extent of the injury which the commission is certainly given power to determine, and, unless there is no substantial competent evidence to sustain the findings and conclusions of the commission, the findings and conclusions are by Comp. Laws Utah, 1917, § 3148, as amended by Sess. Laws 1919, c. 63, subd. e, p. 165, made final, and are not reviewable by this court. Utah Fuel Co. v. Ind. Com., 57 Utah, 246, 194 Pac. 122, decided this term.
It is argued that the mental state of the applicant is a neurasthenic condition due to the injuries sustained by him. Again, .the commission had to deal with a question of fact regarding which the evidence was conflicting. The commission’s decision on this question is therefore 3 *262final and not reviewable, as we have repeatedly held.
The decision of the Industrial Commission is therefore affirmed.
CORFMAN, C. J., and FRICK, GIDEON, and THURMAN, JJ., concur.